Citation Nr: 0210805	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  94-47 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a rating in excess of 30 percent for inactive 
pulmonary tuberculosis (TB) prior to October 7, 1996, and 
thereafter.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to February 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1993 rating decision and a 
November 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the benefit sought on appeal.

The veteran appealed the Board's October 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on the Joint Motion to Vacate and Remand and to Stay 
Further Proceedings filed in March 2001, the Court vacated 
the Board's October 1999 decision denying entitlement to an 
increased rating for inactive pulmonary tuberculosis and 
entitlement to TDIU.  In a March 2001 Order, the appeal of 
these issues was remanded to the Board for readjudication in 
accordance with the motion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran has been service connected for pulmonary TB 
since March 1952. 

3.  The veteran's pulmonary TB became inactive in January 
1954.  While the condition was active, advanced lesions were 
diagnosed.

4. Only 50 percent of the veteran's reduction in lung 
function is due to his service-connected inactive pulmonary 
TB and lung resection, according to one physician.

5. The veteran's service-connected pulmonary TB is evaluated 
as 30 percent disabling, and his service-connected inactive 
non-pulmonary tuberculosis (back condition) is evaluated as 
50 percent disabling, for a combined rating of 70 percent.

6. The veteran's service-connected disabilities preclude him 
from securing and maintaining substantially gainful 
employment that is consistent with his level of education and 
occupational experience.


CONCLUSIONS OF LAW

1.  Prior to October 7, 1996, the criteria for a rating in 
excess of 30 percent for inactive pulmonary TB, have not been 
met. 38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6721 (1996).

2.  From October 7, 1996, the criteria for a rating in excess 
of 30 percent for inactive pulmonary TB, have not been met. 
38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.41, 4.96, 4.97 Diagnostic Codes 6721, 6844 (2001); 
38 C.F.R. § 4.97, Diagnostic Code 6721 (1996).

3. A total rating based on individual unemployability due to 
the veteran's service-connected disabilities is warranted. 
38 U.S.C. §§  501, 1155, 5107 (2002); 38 C.F.R. §§  3.321, 
3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 
(2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  The 
veteran has been placed on notice of the law and regulations 
pertinent to his claim, most recently in a March 2002 letter.  
In addition, he has been informed of the evidence necessary 
to substantiate his claim, to include letters dated in 
February 1993 and May 2001.  A July 2002 Report of Contact 
indicates that the veteran does not have any additional 
information regarding his claim. See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).  Further notice of 
this information would be both redundant and unnecessary.

I.  Entitlement to a rating in excess of 30 percent for 
inactive pulmonary tuberculosis (TB) prior to October 7, 
1996, and thereafter.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The pertinent history is as follows.  The veteran was 
originally granted service connection for active, chronic 
pulmonary TB, far advanced, in a May 1952 rating decision.  A 
100 percent rating was assigned effective March 1952.  
Pursuant to a March 1954 rating decision, the veteran's TB 
was reclassified as inactive pulmonary TB and reduced to 50 
percent disabling effective January 1956 and then to 30 
percent disabling effective January 1960. The veteran filed a 
claim for an increased rating in February 1993.  In a June 
1993 rating decision, the RO continued the 30 percent rating 
for inactive pulmonary TB.  The veteran disagreed and 
initiated this appeal.

The veteran's pulmonary TB was originally evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6721 (1996). Subsequently, 
however, during the course of the veteran's appeal, the 
schedular criteria by which respiratory system disorders are 
rated were revised. (The new criteria have been in effect 
since October 7, 1996). See 46 Fed. Reg. 46,728 (Sept. 5, 
1996) (effective Oct. 7, 1996).  The Court has held that if 
the applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

However, in a precedent opinion, the VA Office of General 
Counsel determined that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board should first 
determine whether the intervening change is more favorable to 
the veteran. If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change. See VAOPGCPREC 
3-2000 (April 10, 1999).

Prior to October 7, 1996, the Schedule provided that a 
veteran who was entitled to receive compensation for 
inactive, chronic pulmonary tuberculosis, on or before August 
19, 1968, was entitled to a 100 percent evaluation for two 
years after the date of inactivity, following active 
pulmonary tuberculosis clinically identified during active 
service or subsequent thereto. See 38 C.F.R. § 4.97, 
Diagnostic Code 6721 (1996). Thereafter, a 50 percent 
evaluation was assigned during the period from the third 
through the sixth years after the date of inactivity, and a 
30 percent evaluation if far-advanced lesions were diagnosed 
at any time when the disease process was active. Id.  The 
Schedule further provides that the graduated 50 percent and 
30 percent evaluations and the permanent 30 percent and 20 
percent evaluations for inactive pulmonary tuberculosis were 
not to be combined with ratings for other respiratory 
disabilities. Id. at Note 2.

In the instant case, as previously noted, the veteran has 
been service connected for pulmonary tuberculosis since March 
1952.  Evidence of record indicates, while the disease was in 
the active infectious process, advanced lesions were 
diagnosed.  The disease has been medically shown as inactive 
since 1954. Under the provisions that were in effect prior to 
October 7, 1996, the veteran's 30 percent rating is the 
minimum evaluation permitted following a diagnosis of active 
lesions.  

Upon VA examination in August 1996, the examiner concluded 
that there was no active TB.  In the absence of any medical 
evidence indicating that the pulmonary TB is active, there is 
no legal basis on which to assign a rating higher than 30 
percent.  Furthermore, pursuant to 38 C.F.R. § 4.96(a), the 
graduated ratings of 50 and 30 percent will not be elevated.  
As the 30 percent rating has been in effect since 1960, it is 
protected under 38 U.S.C. § 110 and 38 C.F.R. § 3.951. See 
also 38 C.F.R. § 4.96. There is no basis for a rating in 
excess of 30 percent prior to October 7, 1996.

After October 7, 1996, the Schedule provides that the 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis, are 
still applicable because the veteran was entitled to receive 
compensation for pulmonary tuberculosis as of August 19, 
1968. See 38 C.F.R. 
§ 4.97.

The Board has thoroughly reviewed the evidence of record, and 
finds that a rating in excess of 30 percent is not warranted 
for inactive pulmonary TB.  Initially the Board notes, as 
previously discussed, under diagnostic code 6721, in effect 
in 1996 and 2001, a 30 percent disability rating is the 
maximum benefit available. Thus, the Board has looked to the 
rating criteria for restrictive lung disease in order to 
assign a higher rating.

Under diagnostic code 6844 for post-surgical residuals 
(lobectomy), a 60 percent rating is warranted if the FEV-1 is 
40 to 55 percent of predicted value; or if the FEV-1/FVC 
ratio is 40 to 55 percent; or if DLCO (SB) is 40 to 55 
percent of predicted value; or maximum oxygen consumption is 
15 to 20 ml/kg/min (with cardiorespiratory limit).  Upon VA 
examination in August 1997, the veteran's pulmonary function 
test revealed the following: a FVC of 48 percent of predicted 
value; a FEV-1 of 43 percent of predicted value; a FEV-1/FVC 
ratio of 61 percent; and a DLCO of 47 percent of predicted 
value.  

While the Board notes that the veteran's overall respiratory 
impairment meets the 60 percent criteria listed above, the 
August 1997 examiner indicated that only 50 percent of the 
veteran's impairment was due to his service-connected 
inactive pulmonary TB.  The veteran also has been diagnosed 
with non-service connected COPD.  The portion of his 
respiratory impairment that is due to the COPD can not be 
considered in assessing the severity of the veteran's 
inactive pulmonary TB.  Therefore, since the veteran only 
meets the criteria for a 60 percent rating when his inactive 
pulmonary TB is combined with the non-service connected COPD, 
an increased rating is not warranted.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II. Entitlement to TDIU.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation or, with 
less disability, if certain criteria are met. Id. Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 

The veteran is service-connected for inactive pulmonary 
tuberculosis, evaluated as 30 percent disabling, and for 
inactive non-pulmonary tuberculosis (a back condition), 
evaluated as 50 percent disabling, for a combined rating of 
70 percent. See 38 C.F.R. § 4.25.  Thus, he meets the 
statutory percentage requirements for a total disability 
rating.

The Board has reviewed the veteran's records, including his 
private and VA medical records, the August 1996 and 1997 VA 
medical examination reports, and finds that a total 
disability rating is warranted based on the veteran's 
inability to secure and maintain substantially gainful 
employment.  In the veteran's February 1993 TDIU application, 
he indicated the following: he had a year of college 
education; he had not worked since March 1978; and that, he 
retired in February 1980. He listed the cause of his 
retirement as spinal and chest disorders, presumably 
referring to his service-connected disabilities. 

While the Board notes that the medical evidence of record 
indicates that veteran also has various other disabilities 
which were in existence around the time of the veteran's 
medical retirement, the Board finds the evidence in relative 
equipoise as to the cause of his retirement, based on the 
findings of the August 1996 VA examination. 

Upon VA examination in August 1996, the veteran complained of 
constant back pain.  He informed the examiner that he had to 
wear a back brace at all times and that the pain had worsened 
from 1978.  The examiner noted that in 1980, the veteran had 
to quit his job because it involved lifting a lot of weights 
and standing in excess of 5 minutes, which caused back pain.  
The veteran additionally complained of shortness of breath 
upon walking.  The examiner diagnosed the veteran with 
inactive pulmonary TB, fibrotic changes from previous TB, 
status post spinal fusion, and chronic severe back pain.   

There is little dispute about the fact of extended 
unemployment.  There is likewise relatively scant doubt that 
back problems were involved in the termination of 
unemployment.  These back problems almost certainly referred 
to the spinal tuberculosis.  Unemployment, of course, does 
not inevitably equate with unemployability.  Moreover, the 
veteran does have conditions which are not service connected.  
On the other hand, a long period of not working is certainly 
consistent with unemployability.  Although earlier 
dispositions seem to place considerable weight on non-
service-connected disability, there is no express medical 
opinion supporting that theory.  Accordingly, I conclude that 
the preponderance of the evidence is not against the veteran 
on this matter.
	

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 30 percent for inactive 
pulmonary TB prior to October 7, 1996, is denied.

Entitlement to a rating in excess of 30 percent for inactive 
pulmonary TB from October 7, 1996, is denied. 

A total disability rating based on individual unemployability 
due to service-connected disabilities, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

